          UNITED STATES DISTRICT COURT

            CENTRAL DISTRICT OF CALIFORNIA

                            (Southern Division)




                                          CASE NO. 8:17-cv-02245-JLS-PLA
James Zarian,
                                          JUDGMENT
                Plaintiff

                  vs.

Steven Legere; Kim Legere; Raul
Valle,

            Defendants.




                                                                    1
      Having ruled on the parties’ cross-motions for summary judgment, the Court
hereby ORDERS, ADJUDGES, AND DECREES that judgment is entered in this
action as follows:
1. Judgment is granted in favor of Defendants Steven Legere, Kim Legere, and
Raul Valle on Plaintiff James Zarian’s Americans with Disabilities Act claim.
2. The Court has declined supplemental jurisdiction over Plaintiff’s Unruh Civil
Rights Act claim, which claim has been dismissed without prejudice.
3. The Defendants are the prevailing parties for purposes of the Plaintiff’s Ameri-
cans with Disabilities Act claim.


Dated: February 26, 2020



                                              ______________________________
                                                           Hon. Josephine L. Staton
                                                        United States District Judge




                                                                                       2
